Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00977-CR

                         GERARDO GOMEZ-MACIEL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-32880-M

                                           ORDER
       The Court REINSTATES the appeal.

       On January 16, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed.     On January 29, 2015, we received a seven-volume

reporter’s record from court reporter Sharina Fowler. Therefore, in the interest of expediting the

appeal, we VACATE the January 16, 2015 order requiring findings.

       We note that the copies of the exhibits contained in volume 7 are so dark that it is

impossible to determine what the photographs represent.        Accordingly, we ORDER court

reporter Sharina Fowler to file by 4:00 p.m. on THURSDAY, FEBRUARY 5, 2015, a

corrected volume 7 that contains clear copies of the photographs. If the corrected exhibit volume

is not filed by the date and time specified, the Court will utilize the remedies available to it,
which may include ordering that Sharina Fowler not sit as a court reporter until she has filed a

correct and compliant exhibit volume.

       Appellant’s brief is due by MARCH 4, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Sharina Fowler, deputy

official court reporter, 194th Judicial District Court; and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE